Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00105-CV

                        IN THE ESTATE OF Billye M. HORMUTH

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2011-PC-4120
                          Honorable Tom Rickhoff, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and the cause REMANDED for further proceedings. It is ORDERED that the
appellant, Barry Hormuth, recover his costs of this appeal from the appellee, Beverly Haddock as
Independent Executrix of the Estate of Billye M. Hormuth, Deceased.

       SIGNED September 10, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice